    Case 2:20-cv-05424-PA-SP Document 18 Filed 07/16/20 Page 1 of 5 Page ID #:231

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-5424 PA (SPx)                                          Date    July 16, 2020
 Title             Bryan Cobb, et al. v. Subaru of America, Inc.



 Present: The Honorable          PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                               Not Reported                          N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                  IN CHAMBERS - COURT ORDER

        Before the Court is a Motion to Remand filed by plaintiffs Bryan Cobb and Kristin Cobb
(collectively “Plaintiffs”) (Docket No. 11). In the Notice of Removal filed by defendant Subaru
of America, Inc. (“Defendant”), Defendant asserted that jurisdiction existed based on diversity
of citizenship. See 28 U.S.C. § 1332. Pursuant to Rule 78 of the Federal Rules of Civil
Procedure and Local Rule 7-15, the Court finds that this matter is appropriate for decision
without oral argument. The hearing calendared for July 27, 2020, is vacated, and the matter
taken off calendar.

       Plaintiffs commenced this action in Ventura Superior Court on February 7, 2020. The
Complaint, which alleges “lemon law” claims under California’s Song-Beverly Warranty Act for
breaches of implied and express warranties, arises out of Plaintiffs’ purchase of an allegedly
defective vehicle. According to the Notice of Removal, Plaintiffs responded to discovery
propounded by Defendant that “informed [Defendant] of their domicile” “[f]or the first time on
May 21, 2020,” and “provided the sales contract for the subject vehicle, which indicated the
amount in controversy,” “[f]or the first time on June 8, 2020.” Defendant filed the Notice of
Removal on June 18, 2020, within 30 days of its receipt of Plaintiffs’ discovery responses.

       In their Motion to Remand, Plaintiffs state that they served Defendant with the Summons
and Complaint on February 20, 2020, and that according to documents produced by Defendant,
Defendant’s counsel “was, or should have been, aware of Plaintiffs’ residence since at least
March 16, 2020” when Defendant generated a report showing, as of March 15, 2014, the
location of Plaintiffs’ residence. Plaintiffs therefore assert that Defendant’s filing of the Notice
of Removal was untimely because it is based on information that Defendant had access to more
than 30 days before Defendant filed the Notice of Removal. Plaintiffs additionally contend that
Defendant has failed to demonstrate by a preponderance of the evidence that the amount in
controversy exceeds $75,000.00.


CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 5
    Case 2:20-cv-05424-PA-SP Document 18 Filed 07/16/20 Page 2 of 5 Page ID #:232

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-5424 PA (SPx)                                      Date   July 16, 2020
 Title          Bryan Cobb, et al. v. Subaru of America, Inc.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). A removed action must be remanded to state
court if the federal court lacks subject matter jurisdiction. 28 U.S.C. § 1447(c). “The removal
statute is strictly construed against removal jurisdiction, and the burden of establishing federal
jurisdiction falls to the party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc.,
375 F.3d 831, 838 (9th Cir. 2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393
(9th Cir. 1988)).

        In attempting to invoke this Court’s diversity jurisdiction, Defendant must prove that
there is complete diversity of citizenship between the parties and that the amount in controversy
exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes, a natural
person must be a citizen of the United States and be domiciled in a particular state. Kantor v.
Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled in the
places they reside with the intent to remain or to which they intend to return. See Kanter v.
Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). “A person residing in a given state is
not necessarily domiciled there, and thus is not necessarily a citizen of that state.” Id. For the
purposes of diversity jurisdiction, a corporation is a citizen of any state where it is incorporated
and of the state where it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus.
Tectonics, Inc. v. Aero Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990).

        When determining the amount in controversy, the Court must assume that the allegations
in the complaint are true and that a jury will return a verdict in the plaintiff’s favor on all of the
claims in the complaint. See Kenneth Rothschild Tr. v. Morgan Stanley Dean Witter, 199 F.
Supp. 2d 993, 1001 (C.D. Cal. 2002). “The ultimate inquiry is what amount is put ‘in
controversy’ by the plaintiff’s complaint, not what a defendant will actually owe.” Korn v. Polo
Ralph Lauren Corp., 536 F. Supp. 2d 1199, 1205 (E.D. Cal. 2008) (emphasis in original); see
also Rippee v. Boston Market Corp., 408 F. Supp. 2d 982, 986 (S.D. Cal. 2005). When an action
has been removed and the amount in controversy is in doubt, there is a “strong presumption” that
the plaintiff has not claimed an amount sufficient to confer jurisdiction. Gaus, 980 F.2d at 566
(citing St. Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288–90, 58 S. Ct. 586, 82 L.
Ed. 845 (1938)). “[T]he amount-in-controversy inquiry in the removal context is not confined to
the face of the complaint.” Valdez v. Allstate Ins. Co., 372 F.3d 1115, 1117 (9th Cir. 2004).
“When not facially evident from the complaint that more than $75,000 is in controversy, the
removing party must prove, by a preponderance of the evidence, that the amount in controversy
meets the jurisdictional threshold.” Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089,

CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 5
    Case 2:20-cv-05424-PA-SP Document 18 Filed 07/16/20 Page 3 of 5 Page ID #:233

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-5424 PA (SPx)                                    Date    July 16, 2020
 Title          Bryan Cobb, et al. v. Subaru of America, Inc.

1090 (9th Cir. 2003). “Under this burden, the defendant must provide evidence establishing that
it is ‘more likely than not’ that the amount in controversy exceeds [$75,000].” Sanchez v.
Monumental Life Ins. Co., 102 F.3d 398, 404 (9th Cir. 1996). “Whether damages are unstated
in a complaint, or, in the defendant’s view are understated, the defendant seeking removal bears
the burden to show by a preponderance of the evidence that the aggregate amount in controversy
exceeds [the statutory minimum] when federal jurisdiction is challenged. . . . [A] defendant
cannot establish removal jurisdiction by mere speculation and conjecture, with unreasonable
assumptions.” Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015). “Conclusory
allegations as to the amount in controversy are insufficient.” Matheson, 319 F.3d at 1090–91.

        “[A] proper removal notice must be filed within 30 days of service of the plaintiff’s
complaint.” 28 U.S.C. § 1446(b); Parrino v. FHP, Inc., 146 F.3d 699, 703 (9th Cir. 1998). In
Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 694 (9th Cir. 2005), the Ninth Circuit
clarified that if an initial pleading is not removable on its face, then the first 30-day period for
removal is not triggered. “In such case, the notice of removal may be filed within thirty days
after the defendant receives ‘an amended pleading, motion, order or other paper’ from which it
can be ascertained from the face of the document that removal is proper.” Id. (quoting 28 U.S.C.
§ 1446(b)(3)). Sworn discovery responses received from another party in the pending litigation
constitute “other paper” within the meaning of 28 U.S.C. § 1446(b) from which a party may
properly be put on notice that a case is or has become removable. See Riggs v. Continental
Baking Co., 678 F.Supp. 236, 238 (N.D. Cal. 1998).

        The Ninth Circuit does not “charge defendants with notice of removability until they’ve
received a paper that gives them enough information to remove.” Durham v. Lockheed Martin
Corp., 445 F.3d 1247, 1251 (9th Cir. 2006). Therefore, in the Ninth Circuit, a defendant does
not have a duty to investigate whether the matter is removable even where there may be a “clue”
indicating that federal jurisdiction may exist. Harris, 425 F.3d at 696. Instead, the “notice of
removability under 1446(b) is determined through examination of the four corners of the
applicable pleadings, not through subjective knowledge or a duty to make further inquiry.” Id. at
694. Because inquiries into the subjective knowledge of a defendant might result in a “mini-trial
regarding who knew what and when,” courts may only rely on the face of the initial pleading and
the documents exchanged by the parties to determine when the defendant had notice of the
grounds for removal. Harris, 425 F.3d at 695. This “bright-line approach” serves two purposes:
(1) it “brings certainty and predictability to the process and avoids gamesmanship in pleading”;
and (2) it “avoids the spectre of inevitable collateral litigation over whether the pleadings
contained a sufficient ‘clue,’ whether defendant had subjective knowledge, or whether defendant
conducted sufficient inquiry.” Id. at 697.


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 3 of 5
    Case 2:20-cv-05424-PA-SP Document 18 Filed 07/16/20 Page 4 of 5 Page ID #:234

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-5424 PA (SPx)                                     Date   July 16, 2020
 Title          Bryan Cobb, et al. v. Subaru of America, Inc.

        The Court will address the amount in controversy first. The Court notes that Plaintiffs
never disclaim that they seek less than $75,000.00, and instead argue only that Defendant has not
met its burden to establish by a preponderance of the evidence that the amount in controversy
exceeds the jurisdictional minimum. The Complaint alleges that the “amount in controversy
exceeds TWENTY-FIVE THOUSAND DOLLARS (“$25,000.00), exclusive of interests and
costs, for which Plaintiff seeks judgment against Defendants, together with equitable relief. In
addition, Plaintiff seeks damages from Defendants, and each of them, for incidental,
consequential, exemplary, and actual damages including interest, costs, and actual attorneys’
fees.” (Comp. ¶ 13.) The Complaint’s prayer for relief also seeks “replacement or restitution”
and “a civil penalty as provided in Song-Beverly, in an amount not to exceed two times the
amount of Plaintiff’s actual damages.”

       According to the Notice of Removal, the purchase price of the vehicle was $32,875.52, so
that amount, plus the Song-Beverly penalty of twice those damages, indicates that the amount in
controversy could be $98,626.56, before even factoring in Plaintiffs’ claim for attorneys’ fees.
See, e.g., Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042, 1046 n.3 (9th Cir. 2000)
(explaining that district courts may take into account a state law’s authorization of treble
damages in determining the amount in controversy). Even if, as Plaintiffs contend in their
Motion to Remand, that depreciation on their vehicle purchased in 2014, would not justify
damages that equal the purchase price, they still alleged that the amount in controversy exceeded
$25,000.00 before factoring in exemplary damages and attorneys’ fees. When considering both
the Complaint’s allegations and Defendant’s additional evidence submitted in support of the
Notice of Removal, the Court concludes that Defendant has established, by a preponderance of
the evidence, that the amount in controversy exceeds $75,000, exclusive of interest and costs.

       Plaintiffs also contend that the Notice of Removal was untimely. The Complaint does not
allege where Plaintiffs reside, where they are domiciled, or their citizenship. Even if, as
Plaintiffs contend in their Motion to Remand, that Defendant had information in Defendant’s
records about where Plaintiffs resided in 2014 when they purchased the vehicle, or where
Plaintiffs resided at other times when Plaintiffs attempted to repair their vehicle, that information
does not provide evidence of Plaintiffs’ domicile in 2020 when they commenced this action. See
Kanter, 265 F.3d at 857 (explaining the distinction between “residence” and “domicile”).
Moreover, because Plaintiffs do not contend that Defendant “received” a paper from Plaintiffs
informing Defendant of the removability of the action prior to May 21, 2020, when Plaintiffs
responded to discovery and admitted that they were domiciled in California, information that
may have been in Defendant’s own records is immaterial to the timeliness inquiry. See Harris,
425 F.3d at 695. Defendant filed the Notice of Removal within 30 days of its receipt of the


CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 4 of 5
    Case 2:20-cv-05424-PA-SP Document 18 Filed 07/16/20 Page 5 of 5 Page ID #:235

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-5424 PA (SPx)                                     Date   July 16, 2020
 Title          Bryan Cobb, et al. v. Subaru of America, Inc.

discovery response establishing Plaintiffs’ domicile in California. The Notice of Removal was
therefore timely filed.

        It is astounding that neither Plaintiffs nor Defendant cited to Harris in the Motion, the
Opposition, or the Reply, despite it being the controlling Ninth Circuit precedent. Had either
party bothered to conduct any research, perhaps they would not have wasted the Court’s time
with insufficient argument about incorrect legal standards. See Rutter Group Practice Guide:
Federal Civil Procedure Before Trial § 2:3231 (California & 9th Circuit ed.) (citing Harris).
That did not happen. Nor does it appear that the parties actually conducted a pre-filing meeting
of counsel as required by Local Rule 7-3. Instead, Plaintiffs’ counsel sent an email stating a
desire to meet and confer about a Motion to Remand, and Defendant’s counsel responded with:
“What about the motion for remand do you want to discuss?” The parties never met to “discuss
thoroughly . . . the substance of the contemplated motion and any potential resolution.” Local
Rule 7-3.

        The parties’ failure to meet and confer as required by Local Rule 7-3 prior to the filing of
the Motion to Remand is the second time that the parties failed to comply with the Court’s
requirements that they act jointly. The parties also separately filed Federal Rule of Civil
Procedure 26(f) reports rather than the Joint Report, required by the Court’s Order Setting
Scheduling Conference. The failure of counsel to comply with the letter and spirit of the Local
Rules and the Court’s Orders has unnecessarily taxed the Court’s limited resources. The Court
therefore orders lead trial counsel for the parties to submit Declarations signed under penalty of
perjury by no later than July 23, 2020, that they have read the Local Rules, the Court’s Standing
Order, and the Central District’s Civility and Professionalism Guidelines (available at
www.cacd.uscourts.gov/attorneys/admissions/civility-and-professionalism-guidelines). Future
violations of the Federal Rules of Civil Procedure, the Local Rules, and the Court’s Orders may
result in the imposition of sanctions.

         For all of the foregoing reasons, the Court denies Plaintiff’s Motion to Remand.

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                             Page 5 of 5
